 376DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDGulf Oil CorporationandCarrollWayne IbisonandRay ScheideckerandNorman GuidoCases 21-CA-19236-2 21-CA-19236-3 and 21-CA-19311October 19 1988DECISION AND ORDERBy CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND HIGGINSOn November 19 1981 Administrative LawJudge George Christensen issued the attached deciSionThe General Counsel and the Charging Parties filed exceptions and supporting briefs The Respondent filed cross exceptions and a brief in support of the judges decision in response to theGeneral Counsels and Charging Parties exceptionsand in support of its cross exceptions TheCharging Parties filed a brief in response to the Respondent s cross exceptions and the Respondentfiled a supplemental brief 1The National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge s rulings findings 2 andconclusions as modified and to adopt the recommended OrderSince 1967 OCAW Local 1 128 (the Union) hasrepresented certain hourly paid employees at theRespondents Santa Fe Springs California facilityThe January 8 1979 to January 7 1981 collectivebargaining agreement contained a reopener provisionIt also preserved the Union s right to strikeno earlier than January 8 1980 3 The Union inyoked the reopener clause agreement was notreached and the Union began a lawful economicstrikeon January 8 On commencement of thestrike the Respondent suspended payment of sickness andaccident (S & A) benefits to eight employees who were receiving them at the time the strikebeganOn March 29 the Respondent and the Union settled the strike and executed a letter of agreementextending the collective bargaining agreement for 1year and providing for increases in wages and benefits In paragraph 7 the agreement further providiTheRespondent has requested oral argumentThe requestis deniedThe recordexceptions and briefsadequately presentthe issues and thepositionsof the parties2We agreewith the judge sfinding that the Boards jurisdiction in thisproceeding is not preemptedby the EmployeeRetirementIncome Act of1974 (ERISA) Pub L 93-40688 Stat829 (codifiedas amended) 29US C § 1001et seq SeeGulf Oil Co290 NLRB 1157fn 4 (1988) inwhich the Board rejected thisidentical defense3All dates hereafterare in 1980 unlessotherwise noteded employees a one time lump sum paymentas a subsidy for certain insurance premiums assumed by the employees dunng the strike In exchange the Union agreed towithdraw its unfairlabor practice charges law suits and grievances related to all benefit plans in recognition of Stipulation No 1 of Supplemental Agreement dated January 8 1979 4 In a separate return to work agreement the parties provided for cessation of the strikeon March 31 and agreed as follows[T]he Union and Company agree to withdrawand/or cause to be dismissed with prejudice allcivil actions unfair labor practice charges andgrievances related to matters that arose duringthe strikeIt is agreed that no furthercivil actions unfair labor practice charges orgrievances will be initiated by either party foractivitywhich has occurred during the strikePursuant to these agreements the Union withdrew its February 4 charge alleging the Respondent violated the Act by suspending S & A benefitsduring the strikeOn July 3 and 21 the ChargingParties individually filed the charges that led to theinstant complaintThe judge concluded that the Respondent didnot violate Section 8(a)(3) and (1) of the Act bywithholding S & A benefits during the strike Thejudge reasoned that under the collective bargainingagreement the benefits were not accrued and theRespondent was implementing a longstanding andwell known interpretation of the 1979 supplementalagreementswhen it suspended S & A benefitsduring the 1980 strike Because the judge dismissedthe complaint based on the Respondents interpretation of the collective bargaining agreement hefound it unnecessary to pass on whether the partiesstrike settlement agreements were enforceableagainst the individual Charging PartiesAs explained below we hold that the complaintshould be dismissed based on the strike settlementagreements which are enforceable against the individualCharging Parties because they constitutedan effective waiver by the Union of the affectedemployees entitlements to the S & A benefits atissue 64 The sickness and accident plan was amongthose coveredby Stipulation 18 StipulationIArt IF providesas followsThe Companyand the Union agree that there shall be no stnkes orlockouts ansingout ofthe provisions of this Supplemental Agreement during the termhereofIn the event of a strikeit is understood and agreed thatfor thedurationof suchstrikeno employer oremployee contributions shall be madeto anybenefit plan for stokingemployees6 For thereasons giveninGulf OilCo 290 NLRB 1157 1157-1159(1988)wefind the S & A benefitswere accrued and that Stipulation 1 ofContinued291NLRB No 63 GULF OIL CORP377InEnergy Cooperative290 NLRB 635 (1988) theBoard held that waivers of contractual benefitscontained in strike settlements may resultin dismissalof charges filed by individual employees because a collective bargaining representativemaywaive its individual members statutory rights toreceive contractual benefits free from discrimination or coercion See the discussion ofMetropolitanEdison Co v NLRB460 U S 693 (1983) andFordMotor Co v Huffman345U S 330 (1953) inEnergy Cooperativesupra at 636Energy Cooperativeemphasized that such a waiver is effective only if itis clear and unmistakableIn the present case it is clear the parties intended a comprehensive settlement of all issues in dispute between them at the date of the settlementThe letter of agreement purported to settle allmatters negotiated between the parties ' Amongthose issues was the Respondents administration ofitsemployee benefit plans including the S & Aplan at issuein this case Thus in return for theUnion s relinquishment of all its existing claimswith respect to employee benefits the Respondentprovided a limited payment to all employees including those who were sick or disabled during thestrike for certain insurance contributions under theprovision of the settlement entitledLump SumPaymentIn the return to work agreement the parties supplemented and extended this clear resolution of theUnions claimasserted in the unfair labor practicecharge it had already filed By their agreement towithdraw and/or cause to be dismissed with prejudice all civil actions unfair labor practice chargesand grievances related to matters that arose duringthe striketheUnion clearly intended to waiveany possible contractual claim the Union or individual employees might otherwise have to S & Abenefits denied during the strikeThuswe conclude that the parties settlement agreements establishthat theUnion clearly and unmistakablywaived its sick and disabled employees rights toreceive contractual S & A benefits during thestrikethe supplemental agreement did not clearly and unmistakably waive disabled employees rights to receiveS & A benefitsduring the strikeInGulfOil Cosupra at 1159 we found that strike settlement agreements identical to those in the present case executed at the Respondent sfacility inToledo Ohio clearlyand unmistakably waived disabled employees rights to receive contractual S & A benefits free from discrimination or coercionGiven that we dismiss the complaint based on theUnion s waiverof S & A benefitsin the strike settlement agreements wefind it unnecessary to address whether the Respondents interpretation ofStipulation 1 of the supplemental agreement was reasonable and arguablycorrect as found by the judge°Member Cracraft would not rely on the zipper clause contained inthe letter of agreement as evidence of the parties intent that individualsrightsto S & A benefitswere waivedFinally for the reasons set forth inEnergy Cooperativewe shall give effect to these strike settlement agreements which clearly and unmistakablywaived the statutory right of individual employeesto receive contractual benefits free from discnmination It effectuates the purposes and policies ofthe Act to give effect to a private settlement amicably resolving a labor dispute where the Unionwas entitled to waive individual rights in securingthe good of the entire unit and was empowered tobind unit members wholly apart from their separateconsent 8 Accordingly we shall dismiss the complaintORDERThe complaintis dismissed8 Chairman Stephensnotes that noneof the factorsdiscussed in hisconcurringopinioninEnergy Cooperativeas possiblebarriers to theBoard sreliance on a settlement are present in this caseGordon A Letter Esqfor the General CounselDeborah 0 Cantrellof Houston Texas for the RespondentGregory G Kennedy Esq (Cantrell & Green)of LongBeach California for the Charging PartiesDECISIONGEORGE CHRISTENSEN Administrative Law JudgeOn March 3 and 4 1981 I conducted a hearing at LosAngelesCalifornia to try issues raised by a complaintissued on August 15 1980 1 based on charges filed onJuly 3 by Carroll Wayne Ibison in Case 21-CA-19236-2Ray Scheidecker in Case 21-CA-19236-3 and a chargefiled by Norman Guido (Charging Parties) on July 21 inCase 21-CA-19311 The three cases involve a commonRespondent and common issues so they were consolidated for purposes of hearing and resolutionThe complaint alleged Gulf Oil Corporation (Gulf)violated Section 8(a)(1) and (3) of the National LaborRelations Act by suspending the Charging Parties sickbenefits during a 1980 strike by their bargaining unitrepresented by Oil Chemical and Atomic Workers International Union AFL-CIO Local 1-128 (OCAW or theUnion) 2Gulf moved for dismissal of Case 21-CA-19311 on theground Guido s charge was filed and served more than 6months after Gulf suspended its payment of sick benefitsto him (citing Sec 10(b) of the Act)Gulf moved for dismissal of all three cases on theground1The subject matter of the complaint is within the exclusive jurisdiction of Federal and state courts under theterms of the Employee Retirement Income Security Actof 1974 29 U S C § 1132 (ERISA)iRead 1980 after further date references omittingthe year2Relyingon EmersonElectricCo246 NLRB 1143 (1979)enfd asmodified650 F 2d 463 (3d Cir 1981) 378DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2The ChargingParties lack standing to or are estopped from seeking and securing sick benefits duringthe 1980 strike because the then effectiveGulf OCAWagreement expressly provided payment of those benefitsto bargaining unit employees were suspended duringstrikes3OCAWin the strike settlement agreement waivedany right the Charging Parties may have had to seek andsecure those paymentsGulf also contended the Charging Parties supportedthe strike and because of that support are not entitled torecover sick benefits during the strike period at leastfrom the time that support became evident(when theyvisited the picket line assisted the strikers etc)Withrespect toEmersonGulf argues it is inapplicableThe issues are1Whether Guido s charge was untimely filed2Whetherthe courts have exclusivejurisdiction overthe subjectmatter of the complaint3Whether the Gulf OCAWagreement in effectduring the strike was interpreted and applied as proveding for the suspension of sick benefits during the 1980strike4WhetherOCAWwaived whatever right the Charging Parties may have had to seek and secure sick benefitsduring the 1980 strike under the terms of the strike settlement agreement5 If the answer to either paragraph 3 or paragraph 4or both is affirmativewhether the alleged suspensionagreement and/or the alleged waiver agreement warrantdismissal of the three cases6Whether the Charging Parties supported the strikeand if so whether such support eliminated or limitedtheir right to receive sick benefits for all or any portionof the strike periodThe parties appeared by counsel at the hearing andwere afforded full opportunity to adduce evidence examine and cross examine witnesses argue and file briefsBriefswerefiled by theGeneral Counsel the ChargingParties counsel and Gulf's counselBased on my review of the entire record3perusal ofthe briefs and research I enter the followingFINDINGS OF FACTIJURISDICTION AND LABOR ORGANIZATIONThe complaint alleges the answer admits and I find attimes material Golf was engaged in the business of producing refining distributing and marketing petroleumproducts at a facility located in Santa Fe Springs Califorma that it annually purchased and received goods andproducts at that facility from suppliers located outsideCalifornia valued in excess of $50 000 that it was and isan employer engaged in commerce in a business affectingcommerceand OCAWwas and is a labor organizationwithin the meaning of Section 2 of the Act3 Certain errors in the transcript are noted and correctedIITHEALLEGED UNFAIR LABOR PRACTICESA FactsGulf and OCAW have had collective bargaining relations at the Santa Fe Springs facility since 1967 whenGulf purchased that facility from Wilshire Oil Co Since1967 the two have negotiated a series of collective bargaining agreementsAll those agreements contained astandard provision' concerning the effect of a strike onvarious fringe benefit paymentsThe last agreement Gulf and OCAW negotiated covering the Santa Fe Springs unit prior to the 1980 strikewas executed on January 31 1979 for a 2 year term extending from January 8 1979 through January 7 1981Under terms of an attached supplemental agreement covering employee benefit plans (including a plan calledthe Sickness and Accident Plan (the Plan) effectivefor the same 2 year term it was provided (in stipulation1art 1 F)The Company and the Union agree that there shallbe no strikes or lockoutsarising outof the provesions of this Supplemental Agreement during theterm hereof In the event of a strike arising out ofany labor dispute other thanone arisingout of theprovisions of this Supplemental Agreement duringthe term hereof there shall be no impairment or abrogation of any employees rights hereunder howeverit is understood and agreed that for the durationof such strike no employer or employee contributionsshall be made to any benefit plan for striking employeesand no service credits shall be accured by suchstriking employees who are represented by the Union[Emphasis added ]During the 1978-1979 negotiations preceding the execution of the 1979-1981 Santa Fe Springs agreement 5OCAW proposed the deletion of the language italicizedabove Gulf opposed its deletion and OCAW withdrewits proposal in settling the disputeIn the supplemental agreement (stipulation 6) it wasprovided OCAW could open the basic agreement (notthe supplemental agreement) by 60 days notice prior toJanuary 8 1980 for the limited purpose of negotiating ageneralcents per hour increase-a fully paid uniformhealth care benefit package-and improvements in thevacation schedules It was further provided OCAWcould strike in support of its proposals for changes inthose three items January 8 1980 if negotiations werenot concluded by then in a manner satisfactory toOCAWAttached to and included by reference in the supplemental agreement was a document entitledGulf OilCompany-U S Santa Fe Springs-Plan for Sicknessand Accident Assistance-As Revised January 8 1979That plan provided* Standard is and has been part of all agreements between Gulf andOCAWon behalf of its affiliated locals at all Gulf facilities whereOCAW represented bargaining units since 1950SAnd similar agreements at other Gulf locations whereOCAW represented employees GULF OIL CORPThe plan is voluntary on Gulfs part and is without cost to eligible employeesGulf paying theentire cost and of necessity reserving the rightwithout prior notice to alter modify or terminatethe planAssistance to all eligible employees absent fromwork on account of accidentor illnesswhile not inline of duty and for accidents or occupational disease whilein lineof duty is provided in accordancewith the following schedules and regulationsFollowing the above the plan provided for a graduated schedule of benefits for employees with over 6months of service unable to work due to accident or illness based on length of service at the time the disabilitycommenced The benefits ranged from a minimum paymentof 2 weeks at half regular pay less any state disability or workmen s compensation payment covering thesame timeperiod for employees with less than 2 years ofservice when disabled to a maximum of 12 weeks at fullregular pay or 40 weeks at half regular pay with thesamedeductions for employees with over 10 years ofservice when disabledThe plan also provided (sec 11)Assistance providedhas no relation whatever to the determination of the amount of regularwages an employee will receive or to any terms ofemployment but is granted as a voluntary reward[sec 12] This plan shall not be construed ascreating any binding obligations on Gulf to give oras giving anyone any enforceable right to disabilityassistance the right being hereby expressly reservedto grant or not to grant any such assistance in anycases as Gulf in its discretion sees fitThe plan has been filed with the United States Department of Labor as a qualifying plan under the terms ofERISA and with the United States Internal RevenueService as a qualifying tax exempt employee benefit planunder the terms of theInternalRevenue CodeSince the inception of collectivebargainingrelationsbetweenGulf and OCAW covering Gulf employeeswithin thebargainingunit represented by OCAW atGulfs Santa Fe Springs facility (1967) and Gulf employees within OCAW representedbargaining unitsat otherGulf facilities the OCAW represented employees haveengaged in several strikes (in 1969 1974 1975 and 1979)During each of those strikes (and strikes at other facilitiesbetween 1950 and 1969) Gulf has notified theOCAW affiliate involved (including Local 1 128 at SantaFe Springs) it was suspending sick and other benefit paymentsor contributions during the strike and did so without protest pursuant to stipulation 1 (noted above)In late 1979 OCAW served appropriate and timelynotice on Gulf under the language of stipulation 6 thatitwished to negotiate adjustments in the three areas permittedwage rates-the hospital/surgical/medical plan-and vacationsWhen negotiations pursuant to that noticedid not result in an agreement to its satisfaction OCAWnotifiedGulf it intended to call a strike in support of itsproposals commencing January 8 Under the terms of the3791979-1981 agreements all terms other than those provesions affected by the limited opener remained in fullforce and effect during the strikeincludingthose of stipulation 1 and the plan However OCAW asserted Gulfwas obligated to desist from its usual suspension of sickbenefits under the plan during the strike 6The strike began on January 8 Eight bargaining unitemployees including the three Charging Partieswereoff work at the time due to illness or injury Ibison hadbeen off work since October 1979 when he underwentbrain surgery and was recuperating Scheidecker hadbeen off work since September 1979 when he underwentsurgery for a knee injury and was recuperating Guidowas off work due to injuries he suffered in an auto accident shortly before the strike startedAt the time thestrike started both Ibison and Scheidecker were receiving sick benefits from Gulf under the plan Guido hadnot yet received any sick benefits Ibison also was receiving weekly disability payments from the State of California and Scheidecker was receiving weekly workmen scompensation payments from Gulfs insurance carrierGuido received his first disability payment from theState after the strike started (on January 14) All threecontinued to receive their state or insurance carrier payments during the strikeThe strike ended on March 29 and the bargaining unitemployees began reporting back to work on their respective shifts shortly thereafterThe last (biweekly) payroll period prior to the strikebegan on December 30 and ended on January 13 duringthe week following the end of that payroll period Gulfturned over to an OCAW representative the paychecksdue bargaining unit employees for the December 30-January 13 payroll period for distribution to OCAW s membersOn or about January 18 Guido picked up his checkat the OCAW strike trailer located just outside the plantHis paycheck contained both pay due him for work (including overtime) performed during the payroll periodand a sick benefit payment Although the total was lessthan he expected Guido attributed the difference eitherto an error or miscalculation of the deduction from thesick benefit of the amount he was receiving in state disabilitypaymentsApproximately 2 weeks later (on orabout February 1)' Guido returned to the trailer and6 In apparent reliance on the BoardsDecember 19 1979Emersondecision supraOCAWdid not assertGulf was obligatedto desistfrom itsusual practice under stipulation I of ceasingto pay its share ofpremiumcosts for continued coverageof bargaining unitemployeesduring thestrike underthe hospital/surgical/medicalplan norto refrain from granting servicecredits forbargaining unit employeesduringthe stoke underthe pension plan RatherOCAW madearrangementsfor allbargainingunit employees including the Charging Parties topay Gulfs share of thepremiumcost to theinsurancecarrierduring the strike andthe employees made the requisite paymentsand OCAWdid notprotestsuspensionof pension credits of all bargainingemployees for the strike period oncethe strike exceeded 60 days in duration (the pensionplan provided forsuspension of creditsonly if the strike s durationexceeded60 days )While initially Guidotestified he made hisfirst visit to the trailer onor about January 13 to pick up his check helatercorrectedhis testimony stating he confusedthe date ofthe check (Sunday January 13 thedate the payroll periodended)with the date hepickedup the check thathe picked up the check on or about the day he normally received hispaycheck for a previous pay period on the Thursday following the endContinued 380DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDasked if the OCAW representative had a check for himfor sick benefits during thesubsequentpay period andwas informedthere was none there He then learned allsickbenefits had been suspended effective January 8In early February Gulf as it had during past strikesformally notified OCAW that pursuant to stipulation 1(1) It had suspended sick benefitsto bargaining unit employees effective January 8 and would resume paymentof those benefits the day after the strike terminated (2) ithad not made a February 1 payment towards the cost ofpremiumsfor the bargaining unit employees coverageunder the hospital/surgical/medical planand (3) if thestrike lasted more than 60 days (which it did) bargainingunit employees would not receivepension plancreditsfor the strike period 8Although OCAW made no protest over paragraphs (2)and (3) above 9 it filed a charge with Region 31 of theNational LaborRelationsBoard (Region)allegingGulfviolated Section8(a)(1) and(3) of the Act by suspendingsick benefits during the strikeAbout the same timeOCAW authorized the payment of strike benefits to allitsmemberswhose sick benefits were suspended duringthe strikeIn accordance with its announcement Gulf suspendedthe sick benefits Ibison ScheideckerGuido and fiveother bargaining unit employees were receiving prior toJanuary 8 All three Charging Parties werelongstandingmembers of OCAW During the strike Ibison applied forand received two strike benefit payments ($50 per week)and Schedidecker applied for and received three Guidoneither applied for nor received any strike benefitsAll the Charging Parties were in convalescent statusduring the strike all were aware of the strike from theday it startedDuring the strike Guido visited the plantarea OCAW was picketing on three occasions as notedabove on January 18 to pick up a paycheck on February 1 to see if he had a second check and once moreon or about February 15 to check the OCAW bulletinboard at the trailersite regardingthe status of negotiationsScheidecker visited the picket area frequentlyduring the strike he made his first visit the day picketingstarted on January 8 and severaltimeseach week thereafter until the strike terminated 10 On each occasion hechecked into the status of negotiations and visited withfriendsOn one occasion a picket asked him to fetch ahamburger and he complied on another occasion apicket asked him a question and he responded He attended threemeetingsat the OCAW hall during thestrike the first two to hear reports on the progress of negotiations and the third to hear a report on the tentativeof the pay period (in this case Thursday January 18) He consistently testified he made his second visit 2 weeks after the date of his first visitwhich would place it at February i I credit Guido s corrected testimonyand find he made his first visit on January 18 and his second visit on February 18 As noted above the pension plan so specified9To the contraryOCAWmade arrangements for its members totender through OCAW to the insurance carrier the full premiums forFebruary coverage including both Gulf's contribution and that due fromeach employee At least one of theChargingParties testified one of thethings he did when he visited the strike trailer dunng the strike was arrange for the payment of his premium for continued coverage10 Scheidecker was a member ofthe OCAWcommittee which negotiacedthe 1979-1981agreementsettlement and vote on whether to ratify it At the ratification meeting he took the floor to oppose that sectionof the agreement in which OCAW agreed to withdrawitsFebruary charge over Gulf'ssuspensionof sick benefitsduring the strike but eventually decided to vote forthe settlement Ibison made weekly visits to the picketarea he visited the site the first time about January 12 or13On each visit Ibison checked into the status of negotiations and visitedwith friendsHe also visited theOCAW hall On one visit to the hall a friend and neighbor and OCAW member employed in the bargaining uniton strike asked Ibison to deliver to his home some breadOCAW had supplied him and Ibison complied on asecond occasion the same friend asked him to pick upsome sandwiches from a caterer and deliver them to thestrike trailer for distribution to the picketsand he againcompliedNone of the three were asked or assigned byany OCAW official to perform picket duty or otherduties connected with the strike i iOn March 29 Gulf and OCAW executedagreementsproviding for wage increases effective January 8 1980and January 1981 extending the expiration date of the1979-1981 agreement to January 7 1982 increasingGulf's share of the premium cost for hospital/surgical/medical coverage in two steps effective in April 1980and January 1981 establishing a dental care plan by June15 1980 and Gulfs payment of a portion of the premium therefor establishing a sixth week of vacation foremployees with over 30 years of service further providing Gulf would administratively handle the hospital/surgical/medical coverage premium contribution for March1980 that Gulf would makea single lumpsum paymentin varying sums depending on whether the recipientswere covered by a dental plan by June 15 1980 and onwhether Gulf made a hospital/surgical/medical contribution on their behalf that OCAW would terminate thestrike effective at 4 59 a in on March 31 1980 that thebargaining unit employees would report for work at theirfirstregularly scheduled shift starting after 5 a in onMarch 31 1980 that seniority would not be broken dueto the strike and thatThe Union will withdraw itsunfair labor practice charges law suits and grievancesrelated to all benefit plans in recognition of StipulationNo 1 of Supplemental Agreement dated January 81979that the Union wouldwithdraw and/or cause tobe dismissed with prejudice all civil actions unfair laborpractice charges and grievances related to matters thatarose during the strike and that no further civil actions unfair labor practice charges or grievances will beinitiated by either party for activity which has occurredduring the strikeIn compliance with that agreement OCAW withdrewitsFebruary 4 charge that Gulf violated the Act by suspending sick benefits during the strikeGuido was medically certified fit to return to work onApril 14 and returned Ibison returned in May and1While the names of the three appeared on a picket roster preparedby OCAWfor use during the strike the three never carved out the purported assignmentundoubtedlythe roster was prepared from a membership listwithout regard toavailabilityand adjusted when picketingbegan GULF OIL CORP381Scheidecker in JulyGulf resumed paying sick benefitsto all three from the date the strike ended (March 31)through the dates each returned to workAs noted above Ibison and Scheidecker filed chargeson July 3 alleging the suspension of their benefits duringthe strike was an unfair labor practice and seeking as aremedy an order for directing Gulf to make them wholeby paying sick benefits to them for the strike periodGuido filed the same charge for the same relief July 21B Analysis and Conclusions1The 10(b) issueSection 10(b) of the Act provides an unfair labor practice charge must be filed and served within 6 months ofthe date the unfair labor practice alleged was committedGuido filed his charge on July 21 On July 22 theRegion served on Gulf by registered mail a notice of thefiling and a copy of the charge 112 Compliance with Section 10(b) requires proof the unfair labor practice allegedwas committed on or after January 22Gulf contends that because the unfair labor practice alleged in Guido s charge (suspension of his sick benefit)was committed January 8 Guido s July 22 charge wasuntimely filed and servedThe General Counsel and Guido in response contendthe 6 month period is tolled from the date Guido acquired actual knowledge of the suspension rather thanthe date ofthe suspension13and since Guido firstbecame aware his sick benefits had been suspendedwithin 6 months from the time he filed and served hischarge his charge was timely filed and servedIconcur with the latter contention I have enteredfindings that Guido s first awareness of the benefit suspension came on or about February 1 when he learnedthere was not a second benefit check available to him atthe strike trailermentioned it to a friend on strike andwas informed the benefit was suspended from and afterJanuary 8 Since Guido s July 21 filing of the charge andits July 22 service of the charge on Gulf occurred within6 months of his first (February 1) awareness of the suspension I find his charge was timely filed within themeaning of Section 10(b) of the Act2 The preemption issueGulf arguesOCAWon behalf of all bargaining unitemployees including Ibison Scheidecker and Guidoagreed in a series of collective bargaining agreementspreceding the 1980 strike that sick benefits would be suspended during strikes From that premise Gulf proceedsto a contention that because Congress placed within theFederal and state courts exclusive jurisdiction to determine whether a claim for employer withheld sick bene12Gulf admittedJuly 22 serviceof the charge in its answer to thecomplaint12PlumbersLocal 40 (Mechanical Contractors Assn)242 NLRB 1157(1979)V M Construction Co241 NLRB 584 (1979)NLRB v R 0 PyleRoofing Co560 F 2d 1370 (9th Cir 1977)NLRBYLongshoremenILWU Local 3549 F 2d 698 (9th Cir 1977)NLRB v Allied ProductsCorp548 F 2d 644 (6th Cir 1977)CommunicationsWorkers Local 1104vNLRB520 F 2d 411 (2d Cir 1975)NLRBvShawneeIndustries333F 2d 221 (10th Cir 1964)fits had ment the NLRB is barred from exercising ,funsdiction over the Ibison et al claimsSection 502(e) of ERISA indeed provides state andFederal courts shall exercise exclusive jurisdiction overclaimsby a participant or beneficiary in or of an ERISAcovered plan to recover benefits due to him under theterms of the plan to enforce his rights under the termsof the plan or to clarify rights to future rights under theplanand in the preamble that it was Congress intentin enacting ERISA to protectthe interests of participants in employee benefit plans and their beneficiariesby providing for appropriate remediessanctionsand ready access to the courts It is further true a procedure is set forth in the plan for the filing and processing of employee claims over Gulf's denial of sick benefitsunder the planHowever Section 10(a) states the Board is empoweredto prevent any person from engaging in anunfair labor practice [listed in Sec 8] affecting commerce This power shall not be affected by any othermeans of adjustment or prevention that has been or maybe established by agreement law or otherwise and that(Sec 1(a)) it was Congressintent inenacting the NLRAto prescribe the legitimate rights of both employees andemployers in their relationsto provide orderly andpeaceful procedures for preventing the interference byeither with the legitimate rights of the otherGulf counsel was unable to cite any decisions supporting its contention the cases counsel cited i a and the Ianguage of section 514(d) of ERISA 15 in fact indicate thecontraryThe two statutes (ERISA and NLRA) address different subjects under differing criteria and the language ofsection 514(d) of ERISA when coupled with that ofSection 10(a) clearly indicate Congress neither intendednor enacted an ouster of Board jurisdiction over theunfair labor practice allegations of these cases I therefore deny Gulf's motion to dismiss these actions on theground their subject matter has been preempted byERISA3The alleged agreement for suspension of benefitsduring strikes and alleged waiver agreementSince the 1967 inception of collective bargaining relations between Gulfand OCAWat the former s Santa FeSprings facilities 16Gulf andOCAWhave interpretedand applied the language of article 1 F of stipulation 1 ofthe 1979-1981 supplemental agreement as contained inthe 1979 agreement its predecessor agreements andagreements between Gulfand OCAWat other facilitiesas providing for the suspension during strikes of sickbenefitshospital/surgical/medical benefits 17 and pen14Malone v White Motor Corp435 U S 497 (1978)Bonin Y AmericanAirlines621 F 2d 635 (5th Cir 1980)Air Line Pilots vNorthwest Airlines627 F 2d 559 (D C Cir 1980)'5Nothing in this title shallbe construedto alter amend modify invalidate impairor supersedeany law of theUnited Statesor any ruleor regulation issued underany such law16 And dunngthe termssuch relations have existed between Gulf andvarious OCAW affiliates at other Gulffacilitieswhere employees wereand are represented by OCAWUnless the affectedemployeeor OCAWassumed payment of therequisite premium 382DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDlion benefits (credits)18 of both active and disabled bargaining unitemployeesIn view of that longstanding and uniform interpretation and application of the provision I find and concludeat the time of the 1980 strike there was an agreement ineffect between Gulf and OCAW that the parties interpreted and applied as suspending the rights of all bargaining unit employees to sick benefits during strikes 19With respect to the alleged waiver agreement it isclear on March 29 OCAW agreed in the strike settlement agreement to withdraw its February 4 charge filedon behalf of the Charging Parties and all other bargaining unitemployees disabled during the strike wherein itsought payment of sick benefits to them for the strikeperiod and further agreed to refrain from filing any similar charge in the future in recognition of StipulationNo 1 of the Supplemental Agreement (the provision referred to in the preceding discussion)Ifind by that agreement OCAW expressly reaffirmeditsagreement that stipulation 1 expressly provided forthe suspension of sick benefits during strikes and so recognizingwaived its right on behalf of those of its memherswho were disabled during the strike to seek thatbenefit through an unfair labor practice proceeding4 The effect of the suspension and waiveragreementsThe General Counsel and the Charging Parties contend the two agreements are unenforceable as contraryto and in conflict with public law citing Section 10(a)and decisions of the Board and the courts There is considerable support for the proposition that a union actingon behalf of employees it represented in exercise of itsexclusive powers as their agent for collective bargainingpurposesmay not in the exercise of those powers compromise limit bargain away or waive those employeesrights under the Act 20There is also considerable authority for the propositionagreementspoliciesor practices to which a unionagrees or acquieces shall be honored even though suchpolicies or agreements eliminate restrict compromise orwaive rights of the affected employees under the Act orother public statutes 218 After 60 days of strike8While I recognize one might interpret the literal language of theprovision as excluding bargaining unit employees disabled during thestrike from its application by classifying them as nonstrikers (the languageof the provision limits its coverage to striking employees ) I find thecontracting parties interpretation and application of the provision (andOCAW s attempts to eliminateit inthe 1979 negotiations) clearly showtheir agreement on the inclusion of both disabled and active bargainingunit employees within the definition of striking employees as thosewords were employed in the provision20 J i Case Co v NLRB321 U S 332 (1944)National Licorice Co vNLRB309 U S 350 (1940)NLRB v Radio Officers347 U S 17 (1954)Magnavox Co v NLRB415 US 322 (1974)Machinists Local743 vUnited Aircraft Corp337 F 2d 5 (2d Cir 1964)Lerwill v Inflight MotionPictures582 F 2d 507 (9th Cir 1978)NLRB v Emerson Electric CosupraTextron Inc257 NLRB 1 (1981)2Emporium Capwell Co v Western Addition Community Organization420 US 50 (1975)Boys Market v Retail Clerks Union398 U S 235(1970)NLRB v Rockaway News Supply Co345 U S 71 (1953) (no strikeagreements)NLRB v Electra Vector539 F 2d 35 (9th Cir 1976) (employee loss of yearly bonus because not on active payroll because onstrike on requisite dates)IllinoisBell vNLRB446 F 2d 815 (7th CirThe differing results in the two lines of cases appear toturn on whether the employer action under the policypractice or agreement was discriminatorily motivated orinherently destructiveof employee rights or interestsunder the Act 22In this case it is evident both Gulf and OCAW frominception of their collective bargaining relations havetreated sick benefits as the plan expressly states as areward or discretionary benefit unrelated to and therefore not an accrued from and not payable to any bargaining unit employees during strikes It could reasonably be held the alleged benefit has been nonexistentduring the entire history of Gulf OCAW collective bargaining relations and warranting the dismissal of the current action 23Several factors present in theEmersoncase on whichthe General Counsel and the Charging Parties relied arenot present in this case The Board and the Third CircuitinEmersonplaced considerable emphasis on Emerson ssudden announcement during the negotiations immediately before the strike that it was going to cut off the sickbenefits itwas then providing a substantial number ofbargaining unit employees if the actively employed members of the bargaining unit went on strike in support oftheir demands The Board and the circuit concluded bythat announcement that Emerson was attempting tocoerce and intimidate the active employees into desistingfrom exercising their statutory right to strike for fear ofeconomic retaliation against their disabled fellow employeesGulf made no such announcement in the prestrike negotiationsAlso in this case a currently effectiveagreement between Gulf and OCAW (stipulation 1) provided for the suspension of sick benefits during anystrikes that occurred during its term there was no suchagreement in effect between Emerson and the union representing its striking employeesOn these facts there is no basis for a finding Gulfsought tried or intended to inhibit its actively employedbargaining unit employees from exercising their right tostrikewhen after the strike was underway it announceditwas as usual suspending all sick benefit paymentsduring the strike in accordance with the language ofstipulation INot only do I find then that the proof1971)NLRB Y Wilson Freight Co604 F 2d 712 (Ist Cir 1979) (limitations on shop stewards authority)Ekas v Carling National Brewery602F 2d 664 4th Cir (1979)King v Space Carriers608 F 2d 283 (8th Cir1979) (employee loss of relative seniority standing byagreement dovetailing seniority)Union News v Hildreth295 F 2d 658 (6th Cir 1961)(employee loss of employment by agreement to hire of new crew replacing currentone)BancroftWhitney Co214 NLRB 57 (1974)RadioearCorp214 NLRB 362 (1974) (employee loss of bonuses by union waiveror acquiescencewhile nonrepresented employeescontinueto receive)Quality Castings vNLRB325 F 2d 36 (6th Cir 1963) (employee loss ofprofit sharing by tolling striketimein computingentitlement)Southwestern Electric Power Co216 NLRB 522 (1975)Kansas City Power & Light244 NLRB 620 (1979) (employee loss of sick benefit during strike)RoegelinProvisionCo181NLRB 578 (1970) (employee loss of vacationcredits for time on strike)Kimberly Clark Corp171NLRB 614 (1968)(employee loss of service credits fortime onstrike)Ace Beverage Co253NLRB 951 (1980)IPCO Hospital Supply255 NLRB819 (1981) (employee loss of vacation pay under language of vacationagreement)2NLRB v Great Dane Trailers388 U S 26 (1967)NLRB v Brown380 U S 278 (1975)Erie Resistor Corp v NLRB373 U S 221 (1963)23 CfAce Beveragesupra GULF OIL CORPfails to establish the necessary motivation on Gulf's partI further find and conclude noneof thestrikerswere influenced in the slightest in deciding to strikeby Gulfscontinuation of its mutually agreed on historical practiceof suspending sick benefits during strikesThe next question is whether the suspension was soinherently destructiveof employee rights under theAct that the contractual interpretation and applicationshould be deemed unenforceable under the line of authorities cited above 24Under the language of the plan which the parties incorporated by reference into the supplemental agreement it was stated sick benefit payments were discretionary on Gulfs part that they were neither a vestednor accrued benefit but a gift or reward on Gulfs partand that were not payable to any bargaining unit employee during a strikewhether he became disabledbefore the strike and was absent from work when astrike started due thereto or whether he became disabledwhile a strike was in progress Prior to the Board s December 17 1979Emersondecision the Board had no difficulty in finding sick benefit suspensions for all bargaining unit employees during strikes were not so destructiveof actively employed bargaining unit employees right tostrike any practice to that effect had to be disallowed 25I cannot find thatEmersonchanged that view in the abBence of a finding of discriminatory motivation 26 1therefore find the long standing limitation of sick benefitpayments to non strike periods falling alike in its impacton all bargaining unit employees whether supportive ornonsupportive of the strike active or disabled during thestrike neither was intended nor did coerce or intimidateany of Gulfs employees representedby OCAW in theexercise of their right to strike in support of their demands for new or improved contract terms and thereforewas not inherently destructiveof their rightsunder the ActOn the basis of the foregoing I find and concludeGulf did not violate the Act by implementing the longstanding and well known interpretation and applicationof stipulationIof the Gulf OCAWsupplemental agreement during the 1980 strike to suspend all sick benefitsduring the strike including the sick benefits of the threeCharging PartiesIn view of the foregoing I find it unnecessary to resolve the questions whether the poststrike waiver agreement is unenforceable and whether the Charging Parties24 See fn 202e CfSouthwestern Electric CoandKansasCity Power & Lightsupra26 To so find would require a finding Gulf was so motiated when itnegotiated the languageof stipulaton I either during the 1979 or precedmg negotiations Such an inquiry is barred by Sec 10(b) of the Act383forfeited their possible right to sick benefits during thestrike by their conduct in support of the strikeduring itsduration or their receipt of strike benefits from OCAWduring the strikeNor do I find it necessary to resolvethe question whether the Charging Parties in this caseseek a benefit OCAW, knowingly bargained away in 1967and continued to bargain away through the 1979 negotiations for the 1979-1981 duration of the supplementalagreement when OCAW withdrew its proposal for deletion of the stipulation 1 suspension of sick benefits agreement in exchange for substantial economic advances inother areas i ewhether through the Charging PartiesOCAW seeks a benefit it could not secure in previousnego iationsCONCLUSIONS OF LAW1At all pertinenttimesGulf was an employer engaged in commercein a businessaffecting commerce andOCAW was a labor organization within the meaning ofSection 2 of the Act2Guido s charge was timely filed under the Act3The Board and the courts have concurrent jurisdiction over the subject matter of these cases4Gulf's suspension of sick benefits during the 1980strikewas in accord with the practice policy and interpretation Gulf and OCAW gave to the terms of stipulation 1 of their 1979-1980 supplemental agreement whichwas in full force and effect during the 1980 strike5Gulf's application of the terms of the above practicepolicy and interpretation during the 1980 strike wasneither intended to nor did coerce Gulf's actively employed bargaining unit employees who participated inthe 1980 strike6Gulfs application of the terms of the above practicepolicy and interpretation during the 1980 strike wasnot inherently destructive of its actively employed bargaining unitemployees right to strike in support of theirlimited demands for contract improvements7Gulf did not violate the Act by applying the termsof the above practice policy and interpretationOn these findings of fact and conclusions of law andon the entire record I issue the following recommended27ORDERThe complaint is dismissed in its entirety27 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all putposes